DETAILED ACTION
Amendment filed on July 19, 2021 has been acknowledged. Claims 4 and 5 have been canceled. Claim 22 has been added. Claims 1-3 and 6-22, as amended, are currently pending and have been considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 6-12, 15-18, 21 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Charlton et al. (US 2008/0300919 A1) hereafter Charlton, in view of Roche Diagnostics, “Accutrend Plus User’s Manual”, https://beta-static.fishersci.com/content/dam/fishersci/en_US/documents/programs/healthcare/technical-documents/user-manuals/roche-accutrend-plus-users-manual.pdf (July 2012) hereafter Roche.
As per claim 1, Charlton discloses a system for measuring health data (Abstract), comprising:
	a measurement device (Page 4, paragraph [0042]-[0044] and Page 5, paragraph [0052]-[0053]; discloses as device which collects measurements and determines the characteristics corresponding to the fluid sample. In this case a blood sample, which can be tested for a glucose level) including:
		at least one measurement interface configured to receive a first fluid sample and a second fluid sample (Page 5, paragraph [0052]-[0053]; discloses that the fluid samples can be received by the measurement interface and programmed to measure various characteristics such as glucose, lipid profiles (e.g., cholesterol, triglycerides, LDL and HDL), microalbumin, hemoglobin A1.sub.C fructose, lactate, or bilirubin. Page 4, paragraph [0044] and Page 5, paragraph [0053]; discloses that the system can receive multiple samples and the user interacts with the device to collect and analyze the sample);
		a processor configured to measure a first characteristic of the first fluid sample received by the at least one measurement interface and a second characteristic of the second fluid sample received by the at least one measurement interface, the first characteristic relating to a blood glucose measurement, the second characteristic relating to an A1C measurement, a coagulation measurement, or a cholesterol measurement (Page 6, paragraphs [0057]-[0058]; discloses that the device contains a 
		at least one memory device configured to store firmware, first algorithm data, and second algorithm data, the first algorithm data including instructions for obtaining the first characteristic from the first fluid sample, (Page 8, paragraph [0070]; discloses that the system can be updated to store various other functions or characteristics. That is to say the memory can be configured/reconfigured to store any number of data elements to allow for new functions or tests to be incorporated into an existing product. Page 6, paragraphs [0054]-[0055]; establishes that these can be different tests each with different sensors both collecting fluid samples but testing different characteristics, thus the system can be programmed and reprogrammed to allow for any number of sensors each with different characteristics. The programming/reprogramming can be done through updating firmware),
	wherein responsive to receiving a first user selection to measure the first characteristic of the first fluid sample, the processor executes the firmware with the first algorithm data to measure the first characteristic of the first fluid sample (Page 6, paragraph [0057]; discloses that the user can interact with the device and make selections. Page 4, paragraph [0044] and Page 5, paragraph [0053]; discloses that the system can receive multiple samples and the user interacts with the device to collect and analyze the sample. Page 8, paragraph [0070]; discloses the memory can be 
	wherein responsive to receiving a second user selection to measure the second characteristic of the second fluid sample, (Page 6, paragraph [0057]; discloses that the user can interact with the device and make selections. Page 4, paragraph [0044] and Page 5, paragraph [0053]; discloses that the system can receive multiple samples and the user interacts with the device to collect and analyze the sample. Page 8, paragraph [0070]; discloses the memory can be configured/reconfigured to store algorithms in firmware to carry out the measurements and analysis).
While Charlton discloses the device takes multiple samples and has the firmware to carry out the test collection and analysis it is not specific that the processor executes the firmware with the second algorithm data including instructions for obtaining the second characteristic from the second fluid same, the first algorithm data and from the second algorithm data (As noted by the applicant this is “When the firmware is executed with the first algorithm data, the measurement device follows different steps to measure different characteristics as compared to when the firmware is executed with the second algorithm data”. As such this is not a reprogramming of the device with new firmware but rather calling a different set of steps to perform based on the user’s selections).
Roche, which like Charlton talks about collecting a blood sample, teaches it is known for the user to specifically select the test or series of steps to be performed, thus the firmware or software stored on the device for carrying out the instructions can be carried out in a different manner for different samples based on the user selections, 
Charlton discloses a reconfigurable data collection device, which evaluates a fluid sample to determine and display test results. Charlton establishes that it is known to update the firmware in the device to allow the device to perform additional and revised functions, thus reconfigure the device to perform different steps. While Charlton establishes that there is the ability to reconfigure or change the steps of the process, it is not explicit that the user makes this selection based on the specific characteristics which are to be measured.
	Roche which has a similar data collection device specifically one that also determines glucose levels in a fluid sample such as blood as well as cholesterol, 
	It would have been obvious to one of ordinary skill in the art to include in the reconfigurable sample measurement device of Charlton the ability to change between tests or steps to perform at taught by Roche since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Therefore, from this teaching of Roche, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of a reconfigurable fluid testing device provided by Charlton, with the ability to change between tests or steps to perform at taught by Roche, for the purposes of tailoring the results based on the preferences and situations facing the user. Since Charlton also has the ability to receive user selections it would have been obvious to allow the user to select what type of test to perform as shown in Roche to allow the user to switch between different parameters or characteristics based on what they wish to measure.
As per claim 6, the combination of Charlton and Roche teaches the above-enclosed invention; Charlton further discloses wherein the at least one memory device is further configured to store at least one of software, program parameters, calibration data, or lookup tables (Page 8, paragraph [0070]; discloses that the system can be updated to store various other functions or characteristics. That is to say the memory can be configured/reconfigured to store any number of data elements to allow for new 
	As per claim 7, the combination of Charlton and Roche teaches the above-enclosed invention; Charlton further discloses further comprising an external processing device configured to be communicatively coupled to the measurement device and to execute a healthcare application that communicates with the measurement device (Page 7, paragraph [0062] and Page 8, paragraph [0074]; discloses that the system includes an interface which wired/wirelessly couples an external device to the measurement device to communicate measurement data for display).
	As per claim 8, the combination of Charlton and Roche teaches the above-enclosed invention; Charlton further discloses wherein the external processing device and the measurement device are wirelessly coupled (Page 8, paragraph [0074]; discloses that the system includes an interface which wired/wirelessly couples an external device to the measurement device to communicate measurement data for display).
As per claim 9, the combination of Charlton and Roche teaches the above-enclosed invention; Charlton further discloses wherein the external processing device is a smart device (Page 4, paragraph [0043]; discloses that processing device can be “smart cellular phones” which is considered a smart device).
As per claim 10, the combination of Charlton and Roche teaches the above-enclosed invention; Charlton further discloses wherein the healthcare application communicates the first algorithm data or the second algorithm data for storage on the at 
As per claim 11, the combination of Charlton and Roche teaches the above-enclosed invention; Charlton further discloses wherein the external processing device is computed to an external data source via a network, the external data source communicating the first algorithm data or the second algorithm data to the healthcare application for further communication to the measurement device (Page 5, paragraph [0047] and Page 8, paragraph [0074]; discloses the external processing device is coupled to an external data source via a network, in this case the internet. These updates can be made to the measuring device to configure it or reconfigure it with updated measurement information or the ability to reconfigure the device to collect data from different sensors).
As per claim 12, the combination of Charlton and Roche teaches the above-enclosed invention; Charlton further discloses wherein the measurement device communicates the first characteristic or the characteristics to the healthcare application for display on a display of the external processing device (Page 9, paragraphs [0075]-[0076]; disclose that the data collected from the measuring devices and sent to the central engine can be displayed through displays on the external processing device).
As per claim 15, the combination of Charlton and Roche teaches the above-enclosed invention; Charlton further discloses wherein the at least one measurement interface includes a plurality of measurement interfaces, and the measurement device is 
	As per claim 16, the combination of Charlton and Roche teaches the above-enclosed invention; Charlton further discloses wherein the first algorithm data configures the measurement device to receive the first fluid sample via one of the measurement interfaces and the second algorithm data configures the measurement device to receive the second fluid via another of the measurement interfaces (Page 8, paragraph [0070]; discloses that the system can be updated to store various other functions or characteristics. That is to say the memory can be configured/reconfigured to store any number of data elements to allow for new functions or tests to be incorporated into an existing product. Page 6, paragraphs [0054]-[0055]; establishes that these can be different tests each with different sensors both collecting fluid samples but testing different characteristics, thus the system can be programmed and reprogrammed to allow for any number of sensors each with different characteristics. The programming/reprogramming can be done through updating firmware).
	Roche further teaches the second algorithm data configures the measurement device to receive the second fluid sample via another of the measurement interfaces (Roche Page 25; teaches that there are a first testing parameter and a second testing parameter. Specifically that the first is glucose and the second is cholesterol. The front of the meter will indicate those specific tests as shown on page 24. Page 44; teaches that there are two different test strips that need to be used one for glucose and another for cholesterol each having their own code. Page 50; teaches that each measurement has a code strip which contains specific information which is read and stored in the instrument. Page 54; when performing the measurement the user selects the type of test they wish to perform by selecting the correct strip which is coded, the example shown is for cholesterol. Page 55; teaches that once the strip is read the cholesterol code is displayed on the screen. Page 56; teaches that the user can then switch between stored codes one for glucose and another for cholesterol. Page 61; teaches that after the device is switched on and coded or set to the correct test the system expects the test strip and the test parameter either glucose or cholesterol is used and the device makes the measurement. The specific code is needed to determine which time of test and which characteristics are going to be measured. Page 93; teaches that the device will store the readings for the specific type of test and the specific results including the time of the specific test and the date. The example given is glucose. Page 94; establishes the memory can have a separate time, date, test number and measurement also stored this example is cholesterol. From this it is known to have separate and distinct tests using different fluid samples at different times. It is known that the user can make their selection of the specific test they wish to perform and the system will configure the device to measure that specific parameter or characteristic based on an algorithm for that type. The system can then be switched to a different test parameter and using a different test strip the system will measure a second different characteristic or parameter. Again this has a different algorithm measuring different characteristics which are selected by the user through the device interface. Since Charlton establishes that it can test for the same type of parameters or characteristics it 
As per claim 17, the combination of Charlton and Roche teaches the above-enclosed invention; Charlton further discloses wherein the plurality of measurement interfaces includes an electrochemical measurement interface and an optical measurement interface (Page 6, paragraphs [0054]-[0055]; discloses that the interfaces include both electrochemical and optical).
As per claim 18, the combination of Charlton and Roche teaches the above-enclosed invention; Charlton further discloses wherein one or more of the measurement interfaces is reconfigurable to receive fluid samples for at least one of blood glucose measurement, A1C measurement, coagulation measurement, or cholesterol measurement (Page 8, paragraph [0070]; discloses that the system can be updated to store various other functions or characteristics. That is to say the memory can be configured/reconfigured to store any number of data elements to allow for new functions or tests to be incorporated into an existing product. Page 6, paragraphs [0054]-[0055]; establishes that these can be different tests each with different sensors both collecting fluid samples but testing different characteristics, thus the system can be programmed 
As per claim 21, the combination of Charlton and Roche teaches the above-enclosed invention; Charlton further discloses wherein the at least one measurement interface is a single measurement interface that receives both the first fluid sample and the second fluid sample (Page 2, paragraph [0031]; discloses that the motherboard and daughter boards for integrating different modules into the system can be separate circuit boards or integrated onto the same circuit board. Further it establishes that whether they are the same circuit board or separate boards, can all be contained in the same housing. Page 3, paragraph [0033]; establishes that the interface for the device can be a single interface for all of the modules. Page 4, paragraph [0044] and Page 5, paragraph [0053]; discloses that the system can receive multiple samples and the user interacts with the device to collect and analyze the sample).
As per claim 22, the combination of Charlton and Roche teaches the above-enclosed invention; Roche further teaches wherein the first characteristic cannot be obtained using the second algorithm data and the second characteristic cannot be obtained using the first algorithm data (Roche Page 25; teaches that there are a first testing parameter and a second testing parameter. Specifically that the first is glucose and the second is cholesterol. The front of the meter will indicate those specific tests as shown on page 24. Page 44; teaches that there are two different test strips that need to be used one for glucose and another for cholesterol each having their own code. Page 50; teaches that each measurement has a code strip which contains .

Claim(s) 2, 3, 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Charlton et al. (US 2008/0300919 A1) hereafter Charlton, in view of Roche, further in view of Freeman et al. (US 2003/0083686 A1) hereafter Freeman.
As per claim 2, the combination of Charlton and Roche teaches the above-enclosed invention, Charlton further discloses wherein the measurement device further includes an front end coupled to the at least one measurement interface and the processor, the first algorithm data including a first measurement sequence with instructions for obtaining a first raw measurement signal, and the second algorithm data including a second measurement sequence with instructions for obtaining a second raw measurement signal, the at least one measurement interface being configured to obtain the first raw measurement signal based on the first fluid sample according to the first measurement sequence, the front end being configured to receive the first measurement signal from the at least one measurement interface according to the first measurement sequence, and when the measurement device is reconfigured, the at least one measurement interface being configured to obtain the second raw 
Roche further teaches wherein the first measurement is from the first fluid sample and the second measurement is from the second fluid sample and the instructions for obtaining the first measurement signal from the first fluid sample being different than the instructions for obtaining the second measurement signal from the second fluid sample (Roche Page 25; teaches that there are a first testing parameter and a second testing parameter. Specifically that the first is glucose and the second is cholesterol. The front of the meter will indicate those specific tests as shown on page 24. Page 44; teaches that there are two different test strips that need to be used one for 

	Freeman which like Charlton talks about the collection of glucose levels from blood samples, teaches it is known to do so by collecting analog data and interpreting the raw data from the analyzed region (Page 3, paragraph [0027]; teaches that the data is collected and interpreted from raw data, by evaluating the blood sample. Page 8, paragraphs [0142]-[0147] and Page 9, paragraphs [0148]-[0150]; teaches that it is known for the sample collections are done through an analog interface by collecting and interpreting raw data. Since Charlton already collects the same type of data it would have been obvious to include an analog interface to collect and interpret the raw data as explicitly shown in Freeman as this is a known and required part of evaluation process). 
	Charlton discloses a reconfigurable data collection device, which evaluates a fluid sample to determine and display test results. Charlton establishes that it is known to update the firmware in the device to allow the device to perform additional and revised functions. While Charlton shows the concept of analog and digital data, it is known specific that the data is collected through an analog interface and is used to evaluate raw data through a set sequence.
	Freeman which has a similar data collection device specifically one that also determines glucose levels in a fluid sample such as blood, teaches that it is known to collect data through an analog interface and for data to be raw data which needs to be interpreted. Freeman establishes that this process was known in the art at the time of the invention and considered a required element. 

Therefore, from this teaching of Freeman, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of a reconfigurable fluid testing device provided by Charlton and Roche, with data being raw analog data as taught by Freeman, for the purposes of collecting and testing the data directly gathered from the source.  Since Charlton already collects the same type of data it would have been obvious to include an analog interface to collect and interpret the raw data as explicitly shown in Freeman as this is a known and required part of evaluation process.
As per claim 3, the combination of Charlton, Roche and Freeman teaches the above-enclosed invention; Charlton further discloses wherein the first data includes a first calculation sequence and the second data includes a second calculation sequence, the processor being configured to convert the first measurement signal to a measurement value according to the first calculation sequence, and when the measurement device is reconfigured, the processor being configured to convert the second measurement signal to a measurement value according to the second calculation sequence (Page 8, paragraph [0070]; discloses that the system can be updated to store various other functions or characteristics. That is to say the memory 
Roche further teaches the instructions for converting the first measurement signal to the first measurement value being different than the instructions for converting the second measurement signal to the second measurement value (Roche Page 25; teaches that there are a first testing parameter and a second testing parameter. Specifically that the first is glucose and the second is cholesterol. The front of the meter will indicate those specific tests as shown on page 24. Page 44; teaches that there are two different test strips that need to be used one for glucose and another for cholesterol each having their own code. Page 50; teaches that each measurement has a code strip which contains specific information which is read and stored in the instrument. Page 54; when performing the measurement the user selects the type of test they wish to perform by selecting the correct strip which is coded, the example shown is for cholesterol. Page 55; teaches that once the strip is read the cholesterol code is displayed on the screen. 
Freeman which like Charlton talks about the collection of glucose levels from blood samples, teaches it is known to do so by collecting analog data and interpreting the raw data from the analyzed region (Page 3, paragraph [0027]; teaches that the data is collected and interpreted from raw data, by evaluating the blood sample. Page 8, paragraphs [0142]-[0147] and Page 9, paragraphs [0148]-[0150]; teaches that it is known for the sample collections are done through an analog interface by collecting and 
As per claim 13, the combination of Charlton, Roche and Freeman teaches the above-enclosed invention; Charlton further discloses comprising an external processing device configured to be communicatively coupled to the measurement device and to execute a healthcare application that communicates with the measurement device, the measurement device sending the first measurement signal or the second measurement signal to the healthcare application, the external processing device storing a first calculation sequence or a second calculation sequence, healthcare application converting the first measurement signal or the second measurement signal to a measurement value according to the first calculation sequence or the second calculation sequence, respectively, and the healthcare application displaying the measurement value on a display of the external processing device (Page 5, paragraph [0047] and Page 8, paragraph [0074]; discloses the external processing device is coupled to an external data source via a network, in this case the internet. These updates can be made to the measuring device to configure it or reconfigure it with updated measurement information or the ability to reconfigure the device to collect data from different sensors. Page 8, paragraph [0070]; discloses that the system can be updated to store various other functions or characteristics. That is to say the memory can be configured/reconfigured to store any number of data elements to allow for new functions or tests to be incorporated into an existing product. Page 6, paragraphs [0054]-[0055]; establishes that these can be different tests each with different sensors 
Freeman which like Charlton talks about the collection of glucose levels from blood samples, teaches it is known to do so by collecting analog data and interpreting the raw data from the analyzed region (Page 3, paragraph [0027]; teaches that the data is collected and interpreted from raw data, by evaluating the blood sample. Page 8, paragraphs [0142]-[0147] and Page 9, paragraphs [0148]-[0150]; teaches that it is known for the sample collections are done through an analog interface by collecting and interpreting raw data. Since Charlton already collects the same type of data it would have been obvious to include an analog interface to collect and interpret the raw data as explicitly shown in Freeman as this is a known and required part of evaluation process).
As per claim 14, the combination of Charlton, Roche and Freeman teaches the above-enclosed invention; Charlton further discloses comprising an external processing device configured to be communicatively coupled to the measurement device and to execute a healthcare application that communicates with the measurement device, the measurement device sending the measurement value to the healthcare application, and the healthcare application displaying the measurement value on a display of the .

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Charlton et al. (US 2008/0300919 A1) hereafter Charlton, in view of McGarraugh (US 8,216,138 B1) hereafter McGarraugh.
As per claim 19, Charlton discloses a system for measuring health data (Abstract), comprising:
	an external processing device (Page 7, paragraph [0062] and Figure 6; discloses that there is an external computing device which collects the signal data and determines the test results using a measuring algorithm) including:
		a processor and a memory device storing a measurement sequence and a calculation sequence (Page 7, paragraph [0062] and Figure 6; discloses that the system contains a processor and stores software to test the sample and calculating test results); and
	a reconfigurable measurement device configured to be communicatively coupled to the external processing device (Page 4, paragraph [0042]-[0044] and Page 5, paragraph [0052]-[0053]; discloses as device which collects measurements and determines the characteristics corresponding to the fluid sample. In this case a blood sample, which can be tested for a glucose level. Page 6, paragraph [0061] and Page 7, paragraph [0062]; discloses that the system contains a sensor-receiving module but it connects to other devices to handle the processing of the results. Page 8, paragraph 
		a measurement interface configured to receive a fluid sample via test sensor (Page 6, paragraph [0061] and Page 7, paragraph [0062]; discloses a measurement interface which receives a fluid sample via a test sensor as shown in Figure 6);
		being configured to receive the measurement sequence from the memory device of the external processing device (Page 8, paragraph [0070]; discloses that the system can be updated to store various other functions or characteristics. That is to say the memory can be configured/reconfigured to store any number of data elements to allow for new functions or tests to be incorporated into an existing product. Page 6, paragraphs [0054]-[0055]; establishes that these can be different tests each with different sensors both collecting fluid samples but testing different characteristics, thus the system can be programmed and reprogrammed to allow for any number of sensors each with different characteristics. The programming/reprogramming can be done through updating firmware); and
		configured to (iii) cause the raw measurement signal to be transmitted to the external processing device (Page 6, paragraph [0061] and Page 7, paragraph [0062]; discloses that the sensor receiver reads the raw measurement signal and sends that data to the external processor for processing),
	wherein the memory device of the external processing device is configured to receive the raw measurement signal from the reconfigurable measurement device 
	wherein the processor of the external processing device is configured to (i) read the calculation sequence from the memory device of the external processing device, and (ii) execute the calculation sequence to convert the raw measurement signal to a measurement value of a characteristic of the fluid sample (Page 6, paragraph [0061] and Page 7, paragraph [0062]; discloses that the external processing device is configured to receive the raw measurement signal and process the results).
	While the Examiner assets that the Charlton reference establishes that the sensor receiving module communicates using Bluetooth with the computing device which executes the software to control the procedure for testing a sample and calculating the results, it would have to have some level of processing in order to accomplish this. However the Charlton reference is not explicit that the sensor receiving module includes a processor and memory for carrying out the collection of the sample data. Specifically that the sensor receiving module includes a memory device storing firmware and being configured to receive the measurement sequence from the memory device of the external processing device and a processor configured to (i) read the measurement sequence from the memory device of the reconfigurable measurement device, (ii) execute the firmware with the measurement sequence to obtain a raw measurement signal from the measurement interface based on the fluid sample received by the measurement interface, and (iii) cause the raw measurement signal to be transmitted to the external processing device. 

Charlton discloses a reconfigurable data collection device, which evaluates a fluid sample to determine and display test results. Charlton establishes that it is known to update the firmware in the device to allow the device to perform additional and revised functions, thus reconfigure the device to perform different steps.
The sole difference between the primary reference Charlton and the claimed subject matter is that the primary reference Charlton is not explicit that the measuring device includes a memory, processor and the corresponding software/firmware for carrying out the functions on the hardware.
The secondary reference McGarraugh establishes a similar structure to what is shown in Charlton, McGarraugh establishes it is known for the measuring device or measuring sensor to include its own hardware including a processor, media/memory and software for carrying out the instructions of reading the raw sensor data. Similar to what is shown in Charlton the data once collected is transferred to an external device so it can be processed. The McGarraugh reference establishes that this type of device and corresponding hardware to collect raw data and transfer it to an external device for processing was known in the art at the time of the invention.
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is the substitution of hardware structure found in Charlton with the hardware including a measuring device which has its own processor, memory and software for 
Thus, the simple substitution of one known element for another producing a predictable result renders the claims obvious.
Therefore, from this teaching of McGarraugh, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of a reconfigurable fluid testing device provided by Charlton, with measuring device having its own processor and memory as taught by McGarraugh, for the purposes of implementing the hardware using known techniques. McGarraugh establishes that it would have been obvious if not required for the measurement device to have its own processor and storage as well as its own software or firmware to carry out the instructions. As shown in McGarraugh this is necessary so that the device itself can take the readings and establish the recorded values. Further since Charlton already discloses the functions of collecting the raw data and transmitting that raw data to an external device for processing it would have been obvious as established in McGarraugh for that measurement device to have its own processor, memory and instructions as they are necessary to collect the raw data. Additionally the Examiner notes that this is any type of processor including microprocessors or microcontrollers as they merely carry out the software for implementing the functions which are carried out on the device. Again while Charlton does disclose the functions it is not explicit that the structure requires a processor and memory, McGarraugh establishes that these elements are obvious if not necessary to carry out these known functions.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Charlton et al. (US 2008/0300919 A1) hereafter Charlton, in view of McGarraugh (US 8,216,138 B1) hereafter McGarraugh, further in view of Roche.
As per claim 20, Charlton discloses a system for measuring health data (Abstract), comprising:
	an external processing device (Page 7, paragraph [0062] and Figure 6; discloses that there is an external computing device which collects the signal data and determines the test results using a measuring algorithm) including:
		a processor; and a memory device storing a first measurement sequence that includes instructions for obtaining a first measurement signal (Page 7, paragraph [0062] and Figure 6; discloses that the system contains a processor and stores software to test the sample and calculating test results. Page 8, paragraph [0070]; discloses that the measurement device is reconfigurable as the software/firmware can be updated and reconfigured for new test sensors which shows there are multiple software/firmware elements which can change over time. Page 6, paragraph [0061] and Page 7, paragraph [0062]; discloses that the sensor receiver reads the raw measurement signal and sends that data to the external processor for processing), 
a first calculation sequence that includes instructions for converting the first measurement signal to a measurement value of the first characteristic (Page 7, paragraph [0062] and Figure 6; discloses that the system contains a processor and stores software to test the sample and calculating test results), 
a second measurement sequence that includes instructions for obtaining a second measurement signal,  (Page 6, paragraph [0061] and Page 7, paragraph [0062]; 
a second calculation sequence that includes instructions for converting the second measurement signal to a measurement value of a second characteristic (Page 7, paragraph [0062] and Figure 6; discloses that the system contains a processor and stores software to test the sample and calculating test results. Page 8, paragraph [0070]; discloses that the measurement device is reconfigurable as the software/firmware can be updated and reconfigured for new test sensors which shows there are multiple software/firmware elements which can change over time); and
	a reconfigurable measurement device configured to be communicatively coupled to the external processing device (Page 4, paragraph [0042]-[0044] and Page 5, paragraph [0052]-[0053]; discloses as device which collects measurements and determines the characteristics corresponding to the fluid sample. In this case a blood sample, which can be tested for a glucose level. Page 6, paragraph [0061] and Page 7, paragraph [0062]; discloses that the system contains a sensor-receiving module but it connects to other devices to handle the processing of the results. Page 8, paragraph [0070]; discloses that the measurement device is reconfigurable as the software/firmware can be updated and reconfigured for new test sensors), the reconfigurable measurement device including:
		a measurement interface configured to receive (i) a first fluid sample via a first test sensor at a first time and (ii) a second fluid sample via second test sensor at a second time after the first time (Page 6, paragraph [0061] and Page 7, paragraph [0062]; discloses a measurement interface which receives a fluid sample via a test 
		a memory device storing firmware (Page 8, paragraph [0070]; discloses that the system can be updated to store various other functions or characteristics. That is to say the memory can be configured/reconfigured to store any number of data elements to allow for new functions or tests to be incorporated into an existing product. Page 6, paragraphs [0054]-[0055]; establishes that these can be different tests each with different sensors both collecting fluid samples but testing different characteristics, thus the system can be programmed and reprogrammed to allow for any number of sensors each with different characteristics. The programming/reprogramming can be done through updating firmware); and 
		wherein in response to a selection; the device of the reconfigurable measurement device is configured to receive and store the first measurement sequence and the first calculation sequence from the memory device of the external processing device (Page 8, paragraph [0070]; discloses that the system can be updated to store various other functions or characteristics. That is to say the memory can be configured/reconfigured to store any number of data elements to allow for new functions or tests to be incorporated into an existing product. Page 6, paragraphs [0054]-[0055]; establishes that these can be different tests each with different sensors both collecting fluid samples but testing different characteristics, thus the system can be programmed 
		the reconfigurable measurement device is configured to (i) read the first measurement sequence and the first calculation sequence from the reconfigurable measurement device, (ii) execute the firmware with the first measurement sequence and the first calculation sequence to obtain the first raw measurement signal based the first fluid sample received by the measurement interface  and convert the first raw measurement signal to the measurement value of a first characteristic of the first fluid sample received by the measurement interface, the first characteristic relating to a blood glucose measurement  (Page 6, paragraph [0061] and Page 7, paragraph [0062]; discloses that the sensor receiver reads the raw measurement signal  and sends that data to the external processor for processing. Page 5, paragraph [0052]-[0053]; discloses that the fluid samples can be received by the measurement interface and programmed to measure various characteristics such as glucose, lipid profiles (e.g., cholesterol, triglycerides, LDL and HDL), microalbumin, hemoglobin A1.sub.C fructose, lactate, or bilirubin), and 
	wherein in response to a selection; the device of the reconfigurable measurement device is configured to receive and store the second measurement sequence and the second calculation sequence from the memory device of the external processing device (Page 8, paragraph [0070]; discloses that the system can be updated to store various other functions or characteristics. That is to say the memory can be configured/reconfigured to store any number of data elements to allow for new functions 
		the reconfigurable measurement device is configured to (i) read the second measurement sequence and the second calculation sequence from the reconfigurable measurement device, (ii) execute the firmware with the second measurement sequence and the second calculation sequence to obtain the second raw measurement signal from the second fluid sample received by the measurement interface and convert the second raw measurement signal to the measurement value of the second characteristic of the second fluid sample received by the measurement interface, the second characteristic relating to an A1C measurement, a coagulation measurement, or a cholesterol measurement (Page 6, paragraph [0061] and Page 7, paragraph [0062]; discloses that the sensor receiver reads the raw measurement signal  and sends that data to the external processor for processing. Page 5, paragraph [0052]-[0053]; discloses that the fluid samples can be received by the measurement interface and programmed to measure various characteristics such as glucose, lipid profiles (e.g., cholesterol, triglycerides, LDL and HDL), microalbumin, hemoglobin A1.sub.C fructose, lactate, or bilirubin).
While the Examiner assets that the Charlton reference establishes that the sensor receiving module communicates using Bluetooth with the computing device 
	McGarraugh, which like Charlton talks about collecting fluid samples, teaches it is known like Charlton to have a measurement sensor separate from the element or module which performs the actual testing. This measurement sensor is wirelessly connected to the module or element which performs the calculations or tests on the raw data. McGarraugh establishes it is known for the sensor receiving module or measurement sensor to have a memory device storing firmware and being configured to receive the measurement sequence from the memory device of the external processing device and a processor configured to (i) read the measurement sequence from the memory device of the reconfigurable measurement device, (ii) execute the firmware with the measurement sequence to obtain a raw measurement signal from the measurement interface based on the fluid sample received by the measurement interface (Col. 12, line 35 through Col. 13, line 60; teaches a similar structure to what is shown in Charlton where there is a first element or component which captures the raw data and transmits that raw data to another element for processing. In doing so the element or component which captures the raw data is the receiving module or measurement sensor. McGarraugh establishes that it is known for this measurement sensor contains “any suitable electronic circuitry, componentry, storage media, signal- or data-processing element, a software element, or any combination thereof”, establishing it is known for the measurement sensor to have its own media or memory and processor. The measurement sensor will send the raw analyte signal to the calibration element or device. Specifically it sends the raw current for example to the 
Charlton discloses a reconfigurable data collection device, which evaluates a fluid sample to determine and display test results. Charlton establishes that it is known to update the firmware in the device to allow the device to perform additional and revised functions, thus reconfigure the device to perform different steps.
The sole difference between the primary reference Charlton and the claimed subject matter is that the primary reference Charlton is not explicit that the measuring device includes a memory, processor and the corresponding software/firmware for carrying out the functions on the hardware.
The secondary reference McGarraugh establishes a similar structure to what is shown in Charlton, McGarraugh establishes it is known for the measuring device or measuring sensor to include its own hardware including a processor, media/memory and software for carrying out the instructions of reading the raw sensor data. Similar to what is shown in Charlton the data once collected is transferred to an external device so it can be processed. The McGarraugh reference establishes that this type of device and corresponding hardware to collect raw data and transfer it to an external device for processing was known in the art at the time of the invention.
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is the substitution of hardware structure found in Charlton with the hardware 
Thus, the simple substitution of one known element for another producing a predictable result renders the claims obvious.
Therefore, from this teaching of McGarraugh, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of a reconfigurable fluid testing device provided by Charlton, with measuring device having its own processor and memory as taught by McGarraugh, for the purposes of implementing the hardware using known techniques. McGarraugh establishes that it would have been obvious if not required for the measurement device to have its own processor and storage as well as its own software or firmware to carry out the instructions. As shown in McGarraugh this is necessary so that the device itself can take the readings and establish the recorded values. Further since Charlton already discloses the functions of collecting the raw data and transmitting that raw data to an external device for processing it would have been obvious as established in McGarraugh for that measurement device to have its own processor, memory and instructions as they are necessary to collect the raw data. Additionally the Examiner notes that this is any type of processor including microprocessors or microcontrollers as they merely carry out the software for implementing the functions which are carried out on the device. Again while Charlton does disclose the functions it is not explicit that the structure requires a processor and memory, McGarraugh establishes that these elements are obvious if not necessary to carry out these known functions.
the instructions for obtaining the first raw measurement signal being different than the instructions for obtaining the second raw measurement signal, and the instructions for converting the first raw measurement signal to the measurement value of the first characteristic being different than the instructions for converting the second raw measurement signal to the measurement value of the second characteristic (As noted by the applicant this is “When the firmware is executed with the first algorithm data, the measurement device follows different steps to measure different characteristics as compared to when the firmware is executed with the second algorithm data”. As such this is not a reprogramming of the device with new firmware but rather calling a different set of steps to perform based on the user’s selections).
Roche, which like Charlton talks about collecting a blood sample, teaches it is known for the user to specifically select the test or series of steps to be performed, thus the firmware or software stored on the device for carrying out the instructions can be carried out in a different manner for different samples based on the user selections, specifically having a first algorithm data including instructions for obtaining the first characteristic from the first fluid sample, the second algorithm data including instructions for obtaining the second characteristic from the second fluid sample, the instructions for obtaining the first raw measurement signal being different than the instructions for obtaining the second raw measurement signal, and the instructions for converting the first raw measurement signal to the measurement value of the first characteristic being 
Charlton discloses a reconfigurable data collection device, which evaluates a fluid sample to determine and display test results. Charlton establishes that it is known to update the firmware in the device to allow the device to perform additional and revised functions, thus reconfigure the device to perform different steps. While Charlton establishes that there is the ability to reconfigure or change the steps of the process, it is not explicit that the user makes this selection based on the specific characteristics which are to be measured.
	Roche which has a similar data collection device specifically one that also determines glucose levels in a fluid sample such as blood as well as cholesterol, teaches that it is known to for the user to be able to select which test to perform and for the system to carry out different algorithms for measuring that specific characteristic. 

Therefore, from this teaching of Roche, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of a reconfigurable fluid testing device provided by Charlton and McGarraugh, with the ability to change between tests or steps to perform at taught by Roche, for the purposes of tailoring the results based on the preferences and situations facing the user. Since Charlton also has the ability to receive user selections it would have been obvious to allow the user to select what type of test to perform as shown in Roche to allow the user to switch between different parameters or characteristics based on what they wish to measure.

Response to Arguments
Applicant's arguments filed July 19, 2021 have been fully considered but they are not persuasive. Specifically the applicant’s arguments regarding claims 1, 2 and 3 regarding the 103 rejections have been considered but are not persuasive, please see detailed explanation below.
Applicant’s arguments, see pages 9-11 and pages 14 and15, filed July 19, 2021, with respect to the rejection(s) of claim(s) 19 and 20 under 102 and 103 respectively have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Roche, as discussed in detail below.
In response to the applicant’s arguments on pages 9-11, regarding the 102 rejection of claim 19 specifically that, “The Office Action alleges that Charlton discloses every element of independent claim 19. The Office Action first cites to paragraphs [0042]-[0044] and [0052]-[0053] as disclosing a "device which collects measurements and determines the characteristics." See Office Action, page 3. This portion of Charlton is directed to FIG. 3, which includes a blood glucose meter 310 that is able to determine blood glucose measurements, and sends the blood glucose measurements to other devices. The Office Action also cites to paragraphs [0061]-[0062] as disclosing that the system can contain "a sensor-receiving module [380] but it connects to other devices to handle processing of the results." Office Action, pages 3-4.”
“To reject the memory device element of claim 19, the Office Action cites to paragraph [0070], which is directed to the system in FIG. 4. See Office Action, page 4. FIG. 4 is a generalized version of FIG. 3, and illustrates that various modules or components of the system can be connected to external networks via different communication interfaces. Then, to reject the processing device element of claim 19, the Office Action again cites to paragraphs [0061]-[0062], which according to the Office Action, "disclose[] that the sensor receiver reads the raw measurement signal and sends that data to the external processor for processing." Office Action, pages 4-5.”See Charlton, paragraph [0062]. Additionally, there is nothing in Charlton that event hints at the sensor-receiving module 380 being able to receive a measurement sequence from a separate external device, and then use a processor to execute firmware with that measurement sequence, because Charlton expressly states that the sensor-receiving module 380 does not have a processor as recited in claim 19.”
	“And while the Office Action also cites to FIGS. 3 and 4 in rejecting independent claim 19, neither of those figures discloses the claimed measurement device either. Both FIG. 3 and FIG. 4 include a standalone blood glucose meter 310 that is able to determine blood glucose measurements on its own, and then send the blood glucose measurements ( e.g., not the raw measurement signal) to a separate device. See Charlton, paragraph [0044].”

	“In view of the foregoing, Applicant respectfully submits that Charlton does not disclose, teach, or suggest every element of independent claim 19. Independent claim 19 is thus allowable over Charlton, for at least these reasons.”
	The Examiner has been persuaded and the rejections have been updated.
	Specifically as stated above in the updated rejection the Examiner asserts that the Charlton reference establishes that the sensor receiving module communicates using Bluetooth with the computing device which executes the software to control the procedure for testing a sample and calculating the results, it would have to have some level of processing in order to accomplish this. However the Charlton reference is not explicit that the sensor receiving module (reconfigurable measurement device) includes a processor and memory for carrying out the collection of the sample data. Specifically that the sensor receiving module includes a memory device storing firmware and being configured to receive the measurement sequence from the memory device of the 
	To address these features the Examiner has cited the McGarraugh reference. McGarraugh which like Charlton talks about collecting fluid samples specifically glucose, teaches it is known like Charlton to have a measurement sensor separate from the element or module which performs the actual testing. This measurement sensor is wirelessly connected to the module or element which performs the calculations or tests on the raw data. McGarraugh establishes it is known for the sensor receiving module or measurement sensor to have a memory device storing firmware and being configured to receive the measurement sequence from the memory device of the external processing device and a processor configured to (i) read the measurement sequence from the memory device of the reconfigurable measurement device, (ii) execute the firmware with the measurement sequence to obtain a raw measurement signal from the measurement interface based on the fluid sample received by the measurement interface, and (iii) cause the raw measurement signal to be transmitted to the external processing device. McGarraugh Col. 12, line 35 through Col. 13, line 60; teaches a similar structure to what is shown in Charlton where there is a first element or component which captures the raw data and transmits that raw data to another element for processing. In doing so the element or component which captures the raw data is the receiving module or measurement sensor. McGarraugh establishes that it is known 
	As such the Examiner has updated the rejection to now be a 103 rejection, explicitly showing the structure.
In response to the applicant’s arguments on pages 11-13, regarding the 103 rejections specifically that “Amended independent claim 1 recites that responsive to a user selection, the measurement device is able to execute firmware with different algorithm data to measure different characteristics of the fluid sample. Importantly, the first and second algorithm data each include instructions for obtaining one of the different characteristics, and are different from each other. Thus, if the firmware is executed with the first algorithm data, the second characteristic cannot be measured from a fluid sample. Likewise, if the firmware is executed with the second algorithm data, the second characteristic cannot be measured from a fluid sample. Moreover, the first and second characteristics measure the concentration of different analytes within the fluid sample. The first characteristic relates to a blood glucose measurement, e.g., is a measurement of the concentration of glucose in the user's blood. However, the second characteristic relates to an A1c measurement (e.g., a measurement of the 
	“The Office Action acknowledges that Charlton does not disclose executing firmware with first algorithm data or second algorithm data in order to measure the first characteristic and the second characteristic. See Office Action, page 8. In an attempt to cure this deficiency, the Office Action applies Kak. Responding to Applicant's remarks in the prior response, the Office Action further explains that "different times of the day and specific before or after meals will relate to different characteristics," and that because fasting measurement and post-meal measurements can be so different, these are "not consider[ ed] to be merely titles but rather set parameters to consider the results." Office Action, pages 10-11.”
	“While Applicant respectfully disagrees, as explained above, independent claim 1 is amended to specifically recite that the first and second algorithm include instructions for obtaining the first and second characteristics from the fluid sample, and that the first and second algorithm data are different from each other. Even if Kak' s blood glucose measurements can be taken at different times of the day (e.g., fasting, after meal, etc.) and that these different blood glucose measurements 
	“In view of the foregoing, Applicant respectfully submits that Charlton and Kak, alone or in combination, do not disclose, teach, or suggest every element of independent claim 1, which is thus allowable over Charlton and Kak. Dependent claims 2, 3, and 6-18 are also allowable over Charlton and Kak, for at least the same reasons.”
	The Examiner respectfully disagrees.
	As an initial matter the Examiner did not state “Charlton does not disclose executing firmware with first algorithm data or second algorithm data in order to measure the first characteristic and the second characteristic” rather the Office Action stated “While Charlton discloses the device takes multiple samples and has the firmware to carry out the test collection and analysis it is not specific that the processor executes the firmware with the second algorithm data instead of the first algorithm data, thereby reconfiguring the measurement device to measure the second characteristic of the second fluid sample. That is the Charlton reference does not explicitly state or show that the user can select one test for one characteristic over another. As amended the claims are now more specific specifically that one test is for glucose and another is separate test is for A1C measurement, a coagulation measurement, or a cholesterol measurement. To address this amendment the Examiner has provided the Roche reference to explicit show the device has the ability to allow the user to select one test (glucose) with its own algorithm and conversion of the raw data or select a separate second test (cholesterol) with a separate algorithm and separate conversion as it tests a different parameters or characteristic.  The Examiner asserts that when combined the references read over the claims as currently amended and as such the rejections have been maintained.
In response to the applicant’s arguments on pages 13-14, regarding the 103 rejections of claims 2 and 3 specifically that “Dependent claims 2 and 3 are amended to further clarify that the first algorithm data and the second algorithm data are different from each other. Dependent claim 2 is amended to recite that the first and second algorithm data include first and second measurement sequences that contain instructions for obtaining first and second raw measurement signals from a fluid sample, and that the instructions for obtaining the first raw measurement signal from the first fluid sample is different than the instructions for obtaining the second raw measurement signal from the second fluid sample. Similarly, dependent claim 3 is amended to recite 
	“The Office Action cites to Freeman as disclosing "collecting analog data and interpreting the raw data." Office Action, page 24. But the fact that Freeman may disclose generally the collection and analysis of raw data does not cure the deficiencies of Charlton and Kak. Freeman does not disclose, teach, or suggest separate measurement and calculation sequences that includes different instructions for obtaining raw measurement signals and converting those raw measurement signals into measurement values. Charlton does not disclose two different sets of algorithm data, as admitted by the Office Action in rejecting independent claim 1, and thus also does not disclose, teach, or suggest separate measurement and calculation sequences that includes different instructions for obtaining raw measurement signals and converting those raw measurement signals into measurement values.”
	“And while Kak discloses measuring blood glucose values at different times of day, the process for obtaining those blood glucose measurements does not include (i) different instructions for obtaining different raw measurement signals from fluid samples ( dependent claim 2), or (ii) different instructions for converting different raw measurement signals into different measurement values (dependent claim 3). Thus, even if Kak is considered to disclose measuring different characteristics, Kak in no way 
	The Examiner respectfully disagrees.
	As with claim 1, the Examiner has updated the rejection to address the newly amended limitations “the instructions for obtaining the first raw measurement signal from the first fluid sample being different than the instructions for obtaining the second raw measurement signal from the second fluid sample” now found in claim 2 and “the instructions for converting the first raw measurement signal to the first measurement value being different than the instructions for converting the second raw measurement signal to the second measurement value” now found in claim 3. Specifically as discussed in the rejection above for claim 2, Roche reference teaches wherein the first measurement is from the first fluid sample and the second measurement is from the second fluid sample and the instructions for obtaining the first measurement signal from the first fluid sample being different than the instructions for obtaining the second measurement signal from the second fluid sample. Roche Page 25; teaches that there are a first testing parameter and a second testing parameter. Specifically that the first is glucose and the second is cholesterol. The front of the meter will indicate those specific tests as shown on page 24. Page 44; teaches that there are two different test strips that need to be used one for glucose and another for cholesterol each having their own code. Page 50; teaches that each measurement has a code strip which contains 
As discussed in the rejection above for claim 3, Roche teaches the instructions for converting the first measurement signal to the first measurement value being 
Freeman continues to teach it is known to collect samples by collecting analog data and interpreting the raw data from the analyzed region. Freeman Page 3, paragraph [0027]; teaches that the data is collected and interpreted from raw data, by evaluating the blood sample. Page 8, paragraphs [0142]-[0147] and Page 9, paragraphs [0148]-[0150]; teaches that it is known for the sample collections are done through an analog interface by collecting and interpreting raw data. Since Charlton already collects the same type of data it would have been obvious to include an analog interface to collect and interpret the raw data as explicitly shown in Freeman as this is a known and required part of evaluation process.
As such when combined the references read over the claims as currently amended and as such the rejections have been maintained.
In response to the applicant’s arguments on pages 14 and 15, regarding the 103 rejection of claim 20 specifically that, “Independent claim 20 is amended in a similar fashion to independent claim 1 and dependent claims 2 and 3. Independent claim 20 is amended to recite that the first characteristic relates to a blood glucose measurement, and that the second characteristic relates to an A1c measurement, a coagulation measurement, or a cholesterol measurement, similar to independent claim 1. Independent claim 20 is also amended to recite that the instructions for (i) obtaining the 
“For at least the reasons discussed herein with respect to claims 1-3 and 19, Charlton, Kak, and Freeman do not disclose every element of independent claim 20. None of the applied references discloses receiving a specific measurement and calculation sequence from an external device based on a user selection, and then executing those measurement and calculation sequences using a measurement device that has its own memory and processor. Instead, Charlton and Kak disclose blood glucose meters that already have all of the necessary functionality and stored data to determine blood glucose measurements, or a sensor-receiving module that is not able to store measurement and calculation sequences received from an external device in its own memory, and execute those sequences using its own processor. Freeman is not related to measurement devices at all. Finally, as discussed herein, Charlton, Kak, and Freeman all fail to disclose, teach, or suggest different measurement and calculation 
The Examiner has been persuaded and the rejections have been updated. 
As stated above in regards to claim 19, the rejection has been updated to now cite the McGarraugh reference. McGarraugh which like Charlton talks about collecting fluid samples specifically glucose, teaches it is known like Charlton to have a measurement sensor separate from the element or module which performs the actual testing. This measurement sensor is wirelessly connected to the module or element which performs the calculations or tests on the raw data. McGarraugh establishes it is known for the sensor receiving module or measurement sensor to have a memory device storing firmware and being configured to receive the measurement sequence from the memory device of the external processing device and a processor configured to (i) read the measurement sequence from the memory device of the reconfigurable measurement device, (ii) execute the firmware with the measurement sequence to obtain a raw measurement signal from the measurement interface based on the fluid sample received by the measurement interface, and (iii) cause the raw measurement signal to be transmitted to the external processing device. McGarraugh Col. 12, line 35 through Col. 13, line 60; teaches a similar structure to what is shown in Charlton where there is a first element or component which captures the raw data and transmits that raw data to another element for processing. In doing so the element or component 
As such the Examiner has updated the rejection to now be a 103 rejection, explicitly showing the structure.
As for the specific the amended limitations that the “first characteristic relates to a blood glucose measurement, and that the second characteristic relates to an A1C measurement, a coagulation measurement, or a cholesterol measurement”, that “the instructions for obtaining the first raw measurement signal being different than the instructions for obtaining the second raw measurement signal” and that “the instructions for converting the first raw measurement signal to the measurement value of the first characteristic being different than the instructions for converting the second raw measurement signal to the measurement value of the second characteristic”, the Examiner has provided the Roche reference in combination with the Charlton reference to establish that it is known to have one device which the user can select either the glucose or cholesterol measurement. In doing so the system carries out different distinct 
As stated in the rejection while Charlton discloses the device takes multiple samples and has the firmware to carry out the test collection and analysis it is not specific that the processor executes the firmware with the instructions for obtaining the first raw measurement signal being different than the instructions for obtaining the second raw measurement signal, and the instructions for converting the first raw measurement signal to the measurement value of the first characteristic being different than the instructions for converting the second raw measurement signal to the measurement value of the second characteristic (As noted by the applicant this is “When the firmware is executed with the first algorithm data, the measurement device follows different steps to measure different characteristics as compared to when the firmware is executed with the second algorithm data”. As such this is not a reprogramming of the device with new firmware but rather calling a different set of steps to perform based on the user’s selections).
Roche teaches it is known for the user to specifically select the test or series of steps to be performed, thus the firmware or software stored on the device for carrying out the instructions can be carried out in a different manner for different samples based on the user selections, specifically having a first algorithm data including instructions for obtaining the first characteristic from the first fluid sample, the second algorithm data including instructions for obtaining the second characteristic from the second fluid sample, the instructions for obtaining the first raw measurement signal being different 
As such when combined as discussed above the combination reads over the claims and therefore the rejections have been updated to reflect this.
All rejections made towards the dependent claims are maintained due to the lack of a reply by the applicant in regards to distinctly and specifically point out the supposed errors in the Examiner’s action in the prior Office Action (37 CFR 1.111).  The Examiner asserts that the applicant only argues that the dependent claims should be allowable because the independent claims are unobvious and patentable over Charlton, and, where appropriate, in further view of Freeman.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Jeffrey D. Newman, Anthony P.F. Turner, “Home blood glucose biosensors: a commercial perspective”, Biosensors and Bioelectronics, Volume 20, Issue 12, 2005, Pages 2435-2453.
MediSense, “Precision Xtra User’s Guide” https://www.betterlivingnow.com/images/products/itmmmImages/57599881401-2.PDF 2005.
Diabeteswellbeing.com, “Precision Xtra Blood Glucose Meter Review”, https://diabeteswellbeing.com/precision-xtra-blood-glucose-meter-review/ , June 29, 2013.
Tekin et al. (US 2012/0100887 A1) – discusses a mobile phone and medical sensor monitor system.
White et al. (US 5,366,609) – discusses updating the meter for improved procedure.
Lowery, JR. et al. (US 2013/0265054 A1) – discusses cartridge units which can be customized for specific functions.
Neel et al. (US 2005/0143675 A1) – discusses an integrated diagnostic test system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL R FISHER whose telephone number is (571)270-5097. The examiner can normally be reached Monday - Friday 9 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah M Monfeldt can be reached on 571-270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PAUL R. FISHER
Primary Examiner
Art Unit 3689



/PAUL R FISHER/Primary Examiner, Art Unit 3689                                                                                                                                                                                                        11/10/2021